DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office correspondence is in response to the RCE filed on 8/29/2022.
3.	Claim 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/29/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atkisson et al. (Pub No : US 2013/0166831 A1) in view of Zhang et al. (Pub No : US 2022/0156287 A1)

Regarding claim 1. Atkisson teaches a method for remote direct memory access (RDMA) transfer of an information unit of multiple dimensions ( Atkisson [0109] and [0126] RDMA operation with external memory arrays which are categorized as multiple-dimensional arrays), the method comprising: 
generating an RDMA packet that comprises a part of the information unit ( Atkisson [0119] the master controller 224 interpreted as information unit coordinates with NIC controllers 244 and embedded RDMA controllers 246 to deliver just-in-time RDMA transfers of data interpreted as generating an RDMA packet with command sets. ) , the part of the information unit comprises data elements read by following a part of a scan pattern, the scan pattern has the multiple dimensions (  Atkisson [0191] and [0192] MUX 350 that comprises an array of multiplexers 350a-n where each multiplexer is dedicated to a row in the solid-state storage array 110 where Memory arrays are categorized as multiple-dimensional arrays where it read data pipeline 108 from commands for each row interpreted as scan pattern of solid-state storage elements (SSS x.0 to SSS x.N 216, 218, 220) to the MUX 350 for each row of solid-state storage elements (SSS x.0 to SSS x.N 216, 218, 220 interpreted as the multiple dimensions ); 
sending scan metadata from a first device to the second device ( Atkisson [0130] receives a data or metadata segment to be written to the solid-state storage interpreted as scan metadata from a first device where the metadata segment is typically part of a data structure such as an object, but may also include an entire data structure. and is transmitted to the cache 102 in data segments streamed to the cache 102 and the host device 114 interpreted as second device) .
 Atkisson does not teach transferring the RDMA packet from a first device to a second device, and over an Ethernet network path.
However Zhang teaches transferring the RDMA packet from a first device to a second device, and over an Ethernet network path ( Zhang [0069] Figure 4, DMA/RDMA engine 1014 which may enable the storage node 1004 to perform DMA transfers. The DMA/RDMA engine may also enable the storage node 1004 to perform RDMA transfers interpreted as transferring the RDMA packet from a first device to a second device, for example, using a network such as Ethernet with devices located at different nodes).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify  Atkisson by incorporating the teachings of Zhang.
Doing so CPU-intensive operations such as scanning, binary search, sampling a large dataset, and/or the like, may be offloaded to one or more accelerators, which may reduce memory consumption and CPU utilization, for example, by efficiently offloading CPU-intensive tasks. Data parallelism in an accelerator may also be properly preserved with reduced or minimum CPU coordination and scheduling..


Regarding claim 2.  Atkisson and Zhang teach the method according to claim 1 and  Atkisson further teaches wherein the scan metadata comprises a scan part location metadata that is indicative of a location of the part of the scan pattern (  Atkisson [0131] and [0132] address location of the metadata interpreted as a scan part location metadata).

Regarding claim 3.  Atkisson and Zhang teach the method according to claim 1 and  Atkisson further teaches wherein at least a part of the scan metadata is included in the RDMA packet(  Atkisson [0119 and [0130] RDMA controllers to deliver just-in-time RDMA transfers of data with command sets where receives a data or metadata segment to be written to the solid-state storage interpreted as scan metadata from a first device where the metadata segment is typically part of a data structure such as an object, but may also include an entire data structure. and is transmitted to the cache 102 in data segments streamed to the cache 102 and the host device 114 interpreted as second device);.

Regarding claim 4.  Atkisson and Zhang teach the method according to claim 1 and  Atkisson further teaches wherein at least a part of the scan metadata is not included in the RDMA packet(  Atkisson [0191] and [0192] MUX 350 that comprises an array of multiplexers 350a-n where each multiplexer is dedicated to a row in the solid-state storage array 110 where Memory arrays are categorized as multiple-dimensional arrays where it read data pipeline 108 from commands for each row interpreted as a part of the scan metadata is not included in the RDMA packet( );.

Regarding claim 5.  Atkisson and Zhang teach the method according to claim 1 and  Atkisson further teaches wherein the information unit has a first dimension and additional dimensions, wherein the information unit comprises multiple linear sections of a first size that are arranged along the first dimension and span over the additional dimensions(Atkisson [0132] and [0406 ] Type fields may include data, data structure attributes, metadata, data segment delimiters (multi-packet), data structure types, data structure linkages interpreted additional dimensions, wherein the information unit comprises multiple linear sections of a first size that are arranged along the first dimension and span over the additional dimensions).

Regarding claim 6.  Atkisson and Zhang teach the method according to claim 5 and  Atkisson further teaches wherein the scan pattern has a first dimension and additional dimensions, wherein the scan metadata further comprises scan pattern metadata, the scan pattern metadata comprises the first size, a number of linear sections per each of the additional dimensions, and a  jump size between linear sections per each of the additional dimensions(Atkisson [0132] and [0406 ] Type fields may include data, data structure attributes, metadata, data segment delimiters (multi-packet), data structure types, data structure linkages interpreted the first size, a number of linear sections per each of the additional dimensions, and a  jump size between linear sections per each of the additional dimensions).

Regarding claim 7.  Atkisson and Zhang teach the method according to claim 1 and  Atkisson further teaches wherein the scan metadata further comprises scan pattern metadata for reconstructing the scan pattern by the second device( Atkisson [0129] and [0130] metadata segment is typically part of a data structure such as an object, but may also include an entire data structure. and is transmitted to the cache 102 in data segments streamed to the cache 102 and the host device 114 interpreted as reconstructing the scan pattern by the second device).

Regarding claim 8.  Atkisson and Zhang teach the method according to claim 1 and  Atkisson further teaches wherein the information unit comprises multiple parts, wherein the method comprises repeating, for each part of the multiple parts, the generating of the RDMA packet and the transmitting of the RDMA packet( Atkisson [0119] and [0130] the master controller 224 interpreted as information unit coordinates with NIC controllers 244 and embedded RDMA controllers 246 to deliver just-in-time RDMA transfers of data interpreted as generating an RDMA packet with command sets, where receives a data or metadata segment to be written to the solid-state storage interpreted as transmitting of the RDMA packet).

Regarding claim 9.  Atkisson and Zhang teach the method according to claim 8 and  Atkisson further teaches comprising transmitting, for each one of the multiple parts, scan metadata that comprises scan pattern metadata for reconstructing the scan pattern by the second device ( Atkisson [0130] receives a data or metadata segment to be written to the solid-state storage interpreted as scan metadata from a first device where the metadata segment is typically part of a data structure such as an object, but may also include an entire data structure. and is transmitted to the cache 102 in data segments streamed to the cache 102 and the host device 114 interpreted as reconstructing the scan pattern by the second device) .


Regarding claim 10.  Atkisson and Zhang teach the method according to claim 8 and  Atkisson further teaches comprising transmitting, for only a part of the multiple parts, scan metadata that comprises scan pattern metadata for reconstructing the scan pattern by the second device( Atkisson [0130] receives a data or metadata segment to be written to the solid-state storage interpreted as scan metadata from a first device where the metadata segment is typically part of a data structure such as an object, but may also include an entire data structure. and is transmitted to the cache 102 in data segments streamed to the cache 102 and the host device 114 interpreted as reconstructing the scan pattern by the second device) .

Regarding claim 11.  Atkisson and Zhang teach the method according to claim 8 and  Atkisson further teaches wherein the generating of any of the RDMA packets is preceded by receiving, by a network interface controller of the first device a command to transfer the information unit to the second device, the command comprises a definition of the scan pattern ( Atkisson [0119] the master controller 224 interpreted as information unit coordinates with NIC controllers 244 and embedded RDMA controllers 246 to deliver just-in-time RDMA transfers of data interpreted as command comprises a definition of the scan pattern).

Regarding claim 12.  Atkisson and Zhang teach the method according to claim 11 and  Atkisson further teaches wherein the command is a multidimensional transfer work queue element( Atkisson [0119] and [0192] the master controller 224 interpreted as information unit coordinates with NIC controllers 244 and embedded RDMA controllers 246 to deliver just-in-time RDMA transfers of data interpreted as generating an RDMA packet with command sets to transfer interpreted as command is a multidimensional transfer work queue element where MUX 350 that comprises an array of multiplexers 350a-n where each multiplexer is dedicated to a row in the solid-state storage array 110 where Memory arrays are categorized as multiple-dimensional arrays where it read data pipeline 108 from commands).

Regarding claim 13.  Atkisson and Zhang teach the method according to claim 1
and  Atkisson further teaches comprising: receiving, by the second device, the RDMA packet ( Atkisson [0135] receives using remote direct memory access ("RDMA"), a data segment to be written to the solid-state storage media 110 and stores the incoming data segments until the next stage of the write data pipeline 106); and
reconstructing the part of the information unit and storing the part of the information unit in a memory unit of the second device, based at least in part on the scan metadata ( Atkisson [0129] and [0130] storage controller 104 with a write data pipeline 106 and a read data pipeline 108 in a cache 102. receives a data or metadata segment to be written to the solid-state storage interpreted as scan metadata from a first device where the metadata segment is typically part of a data structure such as an object, but may also include an entire data structure. and is transmitted to the cache 102 in data segments streamed to the cache 102 and the host device 114 interpreted as reconstructing the part of the information unit and storing the part of the information unit in a memory unit of the second device) .

Regarding claim 14. Atkisson teaches a non-transitory computer readable medium for remote direct memory access (RDMA) transfer of an information unit of multiple dimensions, the non-transitory computer readable medium stores instructions ( Atkisson [0109] and [0126] RDMA operation with external memory arrays which are categorized as multiple-dimensional arrays) for:
generating an RDMA packet that comprises a part of the information unit( Atkisson [0119] the master controller 224 interpreted as information unit coordinates with NIC controllers 244 and embedded RDMA controllers 246 to deliver just-in-time RDMA transfers of data interpreted as generating an RDMA packet with command sets), the part of the information unit comprises data elements read by following a part of a scan pattern, the scan pattern has the multiple dimensions(  Atkisson [0191] and [0192] MUX 350 that comprises an array of multiplexers 350a-n where each multiplexer is dedicated to a row in the solid-state storage array 110 where Memory arrays are categorized as multiple-dimensional arrays where it read data pipeline 108 from commands for each row interpreted as scan pattern of solid-state storage elements (SSS x.0 to SSS x.N 216, 218, 220) to the MUX 350 for each row of solid-state storage elements (SSS x.0 to SSS x.N 216, 218, 220 interpreted as the multiple dimensions ); 
sending scan metadata from a first device to the second device( Atkisson [0130] receives a data or metadata segment to be written to the solid-state storage interpreted as scan metadata from a first device where the metadata segment is typically part of a data structure such as an object, but may also include an entire data structure. and is transmitted to the cache 102 in data segments streamed to the cache 102 and the host device 114 interpreted as second device).
 Atkisson does not teach transferring the RDMA packet from a first device to a second device, and over an Ethernet network path.
However Zhang teaches transferring the RDMA packet from a first device to a second device, and over an Ethernet network path( Zhang [0069] Figure 4, DMA/RDMA engine 1014 which may enable the storage node 1004 to perform DMA transfers. The DMA/RDMA engine may also enable the storage node 1004 to perform RDMA transfers interpreted as transferring the RDMA packet from a first device to a second device, for example, using a network such as Ethernet with devices located at different nodes).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify  Atkisson by incorporating the teachings of Zhang.
Doing so CPU-intensive operations such as scanning, binary search, sampling a large dataset, and/or the like, may be offloaded to one or more accelerators, which may reduce memory consumption and CPU utilization, for example, by efficiently offloading CPU-intensive tasks. Data parallelism in an accelerator may also be properly preserved with reduced or minimum CPU coordination and scheduling.

Regarding claim 15. Atkisson teaches a network interface card for remote direct memory access (RDMA) transfer of an information unit of multiple dimensions( Atkisson [0109] and [0126] Fig 2 , network interface cards ("NICs") 244, some of which may include remote DMA ("RDMA") RDMA operation with external memory arrays which are categorized as multiple-dimensional arrays),
 the network interface card comprises an RDMA module, the RDMA module comprises an RDMA controller, wherein the RDMA module is configured to( Atkisson [0119] the master controller 224 interpreted as information unit coordinates with NIC controllers 244 and embedded RDMA controllers 246 to deliver just-in-time RDMA transfers of data ):
generate an RDMA packet that comprises a part of the information unit( Atkisson [0119] the master controller 224 interpreted as information unit coordinates with NIC controllers 244 and embedded RDMA controllers 246 to deliver just-in-time RDMA transfers of data interpreted as generating an RDMA packet with command sets), the part of the information unit comprises data elements read by following a part of a scan pattern, the scan pattern has the multiple dimensions(  Atkisson [0191] and [0192] MUX 350 that comprises an array of multiplexers 350a-n where each multiplexer is dedicated to a row in the solid-state storage array 110 where Memory arrays are categorized as multiple-dimensional arrays where it read data pipeline 108 from commands for each row interpreted as scan pattern of solid-state storage elements (SSS x.0 to SSS x.N 216, 218, 220) to the MUX 350 for each row of solid-state storage elements (SSS x.0 to SSS x.N 216, 218, 220 interpreted as the multiple dimensions ); 
send scan metadata from a device that comprises the network interface card to an other device( Atkisson [0130] receives a data or metadata segment to be written to the solid-state storage interpreted as scan metadata from a first device where the metadata segment is typically part of a data structure such as an object, but may also include an entire data structure. and is transmitted to the cache 102 in data segments streamed to the cache 102 and the host device 114 interpreted as second device) .
.Atkisson does not teach transfer the RDMA packet over an Ethernet network path from the device that comprises the network interface card to the other device.
However Zhang teaches transfer the RDMA packet over an Ethernet network path from the device that comprises the network interface card to the other device( Zhang [0069] Figure 4, DMA/RDMA engine 1014 which may enable the storage node 1004 to perform DMA transfers. The DMA/RDMA engine may also enable the storage node 1004 to perform RDMA transfers interpreted as transferring the RDMA packet from a first device to a second device, for example, using a network such as Ethernet with devices located at different nodes).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify  Atkisson by incorporating the teachings of Zhang.
Doing so CPU-intensive operations such as scanning, binary search, sampling a large dataset, and/or the like, may be offloaded to one or more accelerators, which may reduce memory consumption and CPU utilization, for example, by efficiently offloading CPU-intensive tasks. Data parallelism in an accelerator may also be properly preserved with reduced or minimum CPU coordination and scheduling..

Regarding claim 16.  Atkisson and Zhang teach the network interface according to claim 15 and  Atkisson further teaches wherein the information unit comprises multiple parts, wherein the method comprises repeating, for each part of the multiple parts, the generating of the RDMA packet and the transmitting of the RDMA packet( Atkisson [0119] the master controller 224 interpreted as information unit coordinates with NIC controllers 244 and embedded RDMA controllers 246 to deliver just-in-time RDMA transfers of data interpreted as generating an RDMA packet with command sets.); wherein the generating of any of the RDMA packets is preceded by receiving, by a network interface controller of the first device ( Atkisson [0119] the master controller 224 interpreted as information unit coordinates with NIC controllers 244 and embedded RDMA controllers 246 to deliver just-in-time RDMA transfers of data interpreted as generating an RDMA packet with command sets. ) , a command to transfer the information unit to the second device, the command comprises a definition of the scan pattern(Atkisson [0247] pool adjustment rules may be custom rules defined or selected by a user, through an interface of the host device 114, a network interface, interpreted as a definition of the scan pattern ); wherein the command is a multidimensional transfer work queue element; and wherein the multidimensional transfer work queue element comprises a packet size field, an opcode field, a local address field, a remote address field, a first size field indicative of a size of a linear segment, a first sequence of fields that include a number of linear sections per each dimension of the multiple dimensions other than the first dimension, a second sequence of fields that include a jump between linear dimensions per field of each dimension of the multiple dimensions other than the first dimension(Atkisson [0132] and [0406 ] Type fields may include data, data structure attributes, metadata, data segment delimiters (multi-packet), data structure types, data structure linkages interpreted as dimension of the multiple dimensions other than the first dimension, a second sequence of fields that include a jump between linear dimensions per field may include one or more additional fields for storing membership metadata 1150 separate from a physical location field interpreted as an opcode field, a local address field, a remote address field, a first size field indicative of a size of a linear segment, a first sequence of fields that include a number)..

Regarding claim 17.  Atkisson and Zhang teach the network interface according to claim 15 and  Atkisson further teaches wherein the multiple dimensions comprise at least three dimensions ( Atkisson [0087] and [0110] multiple memory storage array categorized as multiple-dimensional arrays interpreted as at least three dimensions).

Regarding claim 18.  Atkisson and Zhang teach the non-transitory computer readable medium according to claim 14 and  Atkisson further teaches wherein the information unit comprises multiple parts, wherein the method comprises repeating, for each part of the multiple parts, the generating of the RDMA packet and the transmitting of the RDMA packet( Atkisson [0119] the master controller 224 interpreted as information unit coordinates with NIC controllers 244 and embedded RDMA controllers 246 to deliver just-in-time RDMA transfers of data interpreted as generating an RDMA packet with command sets. ) , wherein the generating of any of the RDMA packets is preceded by receiving( Atkisson [0130] receives a data or metadata segment to be written to the solid-state storage interpreted as generating of any of the RDMA packets is preceded by receiving) ,, by
a network interface controller of the first device a command to transfer the information unit to the second device, the command comprises a definition of the scan pattern (Atkisson [0247] pool adjustment rules may be custom rules defined or selected by a user, through an interface of the host device 114, a network interface, interpreted as a definition of the scan pattern ) ; wherein the command is a multidimensional transfer work queue element; and
 wherein the multidimensional transfer work queue element comprises a packet size field, an opcode field, a local address field, a remote address field, a first size field indicative of a size of a linear segment, a first sequence of fields that include a number of linear sections per each dimension of the multiple dimensions other than the first dimension, a second sequence of fields that include a jump between linear dimensions per field of each dimension of the multiple dimensions other than the first dimension (Atkisson [0132] and [0406 ] Type fields may include data, data structure attributes, metadata, data segment delimiters (multi-packet), data structure types, data structure linkages interpreted as dimension of the multiple dimensions other than the first dimension, a second sequence of fields that include a jump between linear dimensions per field may include one or more additional fields for storing membership metadata 1150 separate from a physical location field interpreted as an opcode field, a local address field, a remote address field, a first size field indicative of a size of a linear segment, a first sequence of fields that include a number) .

Regarding claim 19.  Atkisson and Zhang teach the method according to claim 12 and  Atkisson further teaches wherein the multidimensional transfer work queue element comprises a packet size field, an opcode field, a local address field, a remote address field, a first size field indicative of a size of a linear segment, a first sequence of fields that include a number of linear sections per each dimension of the multiple dimensions other than the first dimension, a second sequence of fields that include a jump between linear dimensions per field of each dimension of the multiple dimensions other than the first dimension(Atkisson [0132] and [0406 ] Type fields may include data, data structure attributes, metadata, data segment delimiters (multi-packet), data structure types, data structure linkages interpreted as dimension of the multiple dimensions other than the first dimension, a second sequence of fields that include a jump between linear dimensions per field may include one or more additional fields for storing membership metadata 1150 separate from a physical location field interpreted as an opcode field, a local address field, a remote address field, a first size field indicative of a size of a linear segment, a first sequence of fields that include a number).

Regarding claim 20.  Atkisson and Zhang teach the method according to claim 1 and  Atkisson further teaches wherein the multiple dimension comprises at least three dimensions( Atkisson [0087] and [0110] multiple memory storage array categorized as multiple-dimensional arrays interpreted as at least three dimensions).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455